DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 3, 5, 7, 9-14 are pending.
Claims 1, 5 are newly amended.
Claims 4 and 8 are cancelled.

Response to Amendments
	Applicant has amended claims to overcome the §112(b) rejections.

Response to Arguments
Rejection under 35 USC §101
Applicant's arguments filed 05/31/2022 with respect to the rejections under 35 USC §101, see Remarks pgs. 6-9, have been fully considered but they are not persuasive. Applicant states that the judicial exception (first Fourier transform) is integrated into a practical application by an additional element (second Fourier transform operation which is performed only for the range indices where a target exists) which reduces the number of second Fourier transform operations / amount of computation.  Examiner respectfully disagrees, and finds the alleged additional elements (second Fourier transform operation to perform a second Fourier transform on range data of the first range indices, selected by the target selection operation, each representing the target exists to calculate a speed-index-specific coefficient value wherein the second Fourier transform operation is not performed for the second range indices each representing that a target does not exist based on the probabilities of the existence of the target) to instead constitute abstract ideas.  The RNN processing operations and target selection operations simply constitute mental steps to select range indices where a target exists and perform the second Fourier transforms at those indices. More specifically, the determinations entail evaluations or judgments that can be performed exclusively in the human mind or with the aid of pencil and paper. The 2019 Guidance expressly recognizes mental evaluations and judgments as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Additionally,  the second Fourier transform operation itself simply entails performing a mathematical concept, such as by determining a mathematical relationship or performing a mathematical calculation.  The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52. Please see updated rejection under 35 USC §101 for full analysis. For these reasons, the judicial exceptions (a first Fourier transform operation) in claims 1 and 5 are not integrated into a practical application. 
Applicant's arguments regarding the rejections of claims 5 and 7 under 101 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Rejection under 35 USC §103
Applicant's arguments filed 05/31/2022 with respect to the rejections under 35 USC §103, see Remarks pgs. 9-12, have been fully considered. 
Applicant’s arguments with respect to claims 1 and 5 that Tai in view of Meissner fails to teach that the second Fourier transform is performed only on the range data of the first range indices selected by the target selection operation have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the Kageme reference is now used to teach this element (Fig. 9 – target-candidate detection occurs before target-candidate relative-velocity calculation. Therefore, relative-velocity is not calculated for indices where a target-candidate is not detected; [0090-91] – target-candidate detector 22 performs a process, e.g. a CFAR process… thereby detecting a target candidate… target-candidate relative-velocity calculator 23 performs a process of calculating a relative velocity v′ of the target candidate). See updated rejection under 103 for complete analysis.  
Applicant’s arguments with respect to dependent claims 3 and 7 that the claims are patentable by virtue of their dependencies from claims 1 or 5 are not persuasive because examiner has not determined claims 1 or 5 to be allowable as discussed above. See updated rejections under 103 for complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 7, 9-14 are rejected under 35 U.S.C. 101 because of the following analysis.
Analysis
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The first limitation of claim 1, second limitation of claim 5, and first limitation of claim 13 recite “a first Fourier transform operation to perform a first Fourier transform on a frequency modulated continuous wave (FMCW) digital radar signal at every pulse repetition interval (PRI) to generate range data, which indicates range-index-specific coefficient values.”  The Fourier transform operation entails performing a mathematical concept, such as by determining a mathematical relationship or performing a mathematical calculation.  The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  The remainder of this claim element (non-italicized portion) merely describes the data on which the Fourier transform operation is performed.  Accordingly, this limitation recites a patent-ineligible abstract idea.
	The second through sixth claim limitations of claim 1, third through sixth limitations of claim 5, and second through sixth claim limitations of claim 13 recite:
a recurrent neural network (RNN) processing operation to determine the probability of the existence of a target in each range index based on the range data output at every PRI; 
a target selection operation to select first range indices each representing that a target exists based on the probabilities of the existence of the target in the range indices, wherein the range indices further comprise second range indices each representing that a target does not exist based on the probabilities of the existence of the target;
a storage operation to store range data of the selected first range indices in which the target exists over a plurality of PRIs; 
a second Fourier transform operation to perform a second Fourier transform on range data of the first range indices, selected by the target selection operation, each representing the target exists to calculate a speed-index-specific coefficient value, 
wherein the second Fourier transform operation is not performed for the second range indices each representing that a target does not exist based on the probabilities of the existence of the target; 
an output operation to calculate and output ranges and speeds of the selected targets (calculation not claimed in claims 1 or 13)

The recurrent neural network processing operation and target selection operation constitute mental processes that can be performed in the human mind.  More specifically, this steps entails evaluations or judgments that can be performed exclusively in the human mind or with the aid of pencil and paper.  The recurrent neural network as described in applicant’s specification does not provide any level of detail that would indicate it requires steps that could not be performed in the mind.  The 2019 Guidance expressly recognizes mental evaluations and judgments as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation recites a judicial exception to patent-eligible subject matter.  
Additionally, the recurrent neural network (RNN) processing operation to determine the probability of the existence of a target in each range index entails performing a mathematical concept, such as by determining a mathematical relationship or performing a mathematical calculation.  The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, the elements recited in this limitation also recite a patent-ineligible abstract idea.  
Claims 1, 5, and 13 recite “a second Fourier transform operation to perform a second Fourier transform on range data of the first range indices, selected by the target selection operation, each representing the target exists to calculate a speed-index-specific coefficient value, wherein the second Fourier transform operation is not performed for the second range indices each representing that a target does not exist based on the probabilities of the existence of the target;”  The Fourier transform operation entails performing a mathematical concept, such as by determining a mathematical relationship or performing a mathematical calculation.  The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  The remainder of this claim element (non-italicized portion) merely describes the data on which the second Fourier transform operation is performed.  Accordingly, this limitation recites a patent-ineligible abstract idea.
Claim 5 recites the calculation of ranges and speeds of selected targets. This entails performing a mathematical concept, such as by determining a mathematical relationship or performing a mathematical calculation.  The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  

Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether the claim recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
Claims 1 and 13 recite a storage operation and an output operation.  A storage operation corresponds to merely including instructions to implement an abstract idea on a computer, which does not integrate a judicial exception into a practical application. MPEP 2106.05(f). An output operation corresponds to insignificant extra-solution activity, which does not integrate a judicial exception into a practical application. MPEP 2106.05(h).  Claim 5 recites a processor, memory, and an outputting step.  The processor and memory correspond to merely using a computer as a tool to perform an abstract idea, which does not integrate a judicial exception into a practical application. MPEP 2106.05(f). The outputting step corresponds to insignificant extra-solution activity, which does not integrate a judicial exception into a practical application. MPEP 2106.05(h).  One skilled in the art would expect such functions could be performed by a general purpose computer.  Nothing in claim 1, claim 5, claim 13 or the specification reasonably indicates that anything other than a generic computer needs to be used to carry out the abstract idea. 
Step 2B:
           Under step 2B of the 2019 Guidance, we next analyze whether the claim adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
	As discussed above, the additional limitations in claims 1, 5, and 13 are able to be performed by a general computer or are extra-solution activity.  Therefore, the additional elements recited do not, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.
Dependent claims 3 and 7  further define the data on which the neural network processing operation is performed.
Dependent claims 9 and 11 further define the order in which the abstract ideas are preformed and the data on which the second Fourier transform operation is performed.
Dependent claims 10, 12, and 14 further the data on which the second Fourier transform operation is performed.
Therefore, claims 1, 3, 5, 7, 9-14 are rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al (US 2020/0292660 Al; hereinafter “Meissner”) in view of Kageme et al (US 20170322300 A1; hereinafter “Kageme”).

Regarding claim 1,
	Meissner teaches:
A method for radar signal processing, the method comprising: ([0025] – FMCW radar system)
a first Fourier transform operation to perform a first Fourier transform ([0047-48]; [0044] – The result of the first Fourier transformation stage is referred to as a range map) on a frequency modulated continuous wave (FMCW) digital radar signal ([0025] – FMCW radar system) at every pulse repetition interval (PRI) (Fig. 9; [0039] – chirp sequence that comprises M linear chirps; [0046] – calculation of a range Doppler map involves two stages, wherein a plurality of Fourier transformations are calculated in each stage… baseband signal y(t) (cf. FIG. 5) is sampled such that NxM sampled values (samples), that is to say M segments each containing N samples, are obtained for a chirp sequence containing M chirps.) to generate range data, ([0063] – the corresponding values r.sub.m[k] ofthe range map R[k, m] may also be used as input data) which indicates range-index-specific coefficient values; ([0050] – Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target)
a recurrent neural network (RNN) processing operation ([0053] – The artificial neural network is trained to detect whether the respective signal segment or some of the samples contained therein are impacted by interference. The result of this detection is a yes/no decision) to determine the probability of the existence of a target in each range index ([0053] – The target detection (functional block 43) may then be performed based on the calculated range Doppler map X[k, l] and taking into consideration the output signal/the output signals from the neural network 44.) based on the range data output at every PRI; ([0053] – in one modified example (not illustrated), the column vectors r.sub.m[k] of the range map R[l,m] are fed to the neural network 44 as input data instead of the signal segments Y.sub.m[ n])
a target selection operation ([0052] – subsequent digital signal processing in order to detect radar targets.) to select first range indices ([0050] – Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target) each representing that a target exists based on the probabilities of the existence of the target in the range indices, ([0053] – The target detection (functional block 43) may then be performed based on the calculated range Doppler map X[k, l] and taking into consideration the output signal/the output signals from the neural network 44.) wherein the range indices further comprise second range indices each representing that a target does not exist based on the probabilities of the existence of the target; (use of target detection and identification of targets at certain range indices implies that targets are not considered to exist at other range indices)
a storage operation to store range data of the selected first range indices in which the target exists over a plurality of PRIs; (Fig. 10 – target detection 43 stores range data of target detections as discussed supra)
a second Fourier transform operation to perform a second Fourier transform on range data of the first range indices, selected by the target selection operation, each representing the target exists to calculate a speed-index-specific coefficient value, ([0044] – A range Doppler map is for example obtained, as explained in more detail below, by way of a two-stage Fourier transformation; [0049-50] – In a second stage, a second FFT (usually referred to as Doppler FFT) is applied to each of the N rows of the range map R[k, m] (k=O, ... , N-1).)  (lined through limitation corresponds to element not taught by reference) 
an output operation to output ranges and speeds ([0050] – Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target, and the column index 1 (on the speed axis) associated with the local maximum represents the speed of the target.) of the selected targets. (Figs. 10, 16 – target detection 43; [0025] – for measuring distances and speeds of objects, which are usually referred to as radar targets; [0003] – detection usually comprises measuring distances and speeds of the detected objects)

Kageme teaches:
wherein the relative velocity operation is not performed for the second range indices each representing that a target does not exist based on the probabilities of the existence of the target; and (Fig. 9 – target-candidate detection occurs before target-candidate relative-velocity calculation. Therefore, relative-velocity is not calculated for indices where a target-candidate is not detected; [0090-91] – target-candidate detector 22 performs a process, e.g. a CFAR process… thereby detecting a target candidate… The target-candidate relative-velocity calculator 23 performs a process of calculating a relative velocity v′ of the target candidate from the sampling number k′ in the frequency domain outputted from the target-candidate detector 22)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kageme’s known technique to Meissner’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Meissner teaches the use of neural networks and two-step Fourier transforms for object presence, range, and speed detections; (2) Kageme teaches a technique of detecting target presence prior to calculating relative-velocity; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with approved efficiency by only calculating the second FFT where a target candidate has been detected; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	
Regarding claim 3,
Meissner in view of Kageme teaches the invention as claimed and discussed above.
Meissner further teaches:
The method of claim 1, wherein the RNN processing operation comprises:
a setting operation in which a plurality of windows are set to include data having a plurality of continuous range indices (Fig. 9; [0047-48] – array Y[n, m] is Fourier-transformed along the fast time axis, and a two-dimensional array Y[n, m] of spectra, referred to as range map, is obtained as a result, wherein each of the M columns of the range map in each case contains N (complex-value) spectral values… associated frequency index k (for example in accordance with equation 4) may be converted into a distance value.) and partially overlap each other; and ([0053] – The artificial neural network is trained to detect whether the respective signal segment or some of the samples contained therein are impacted by interference; signal segments and samples contained in the signal segments correspond to overlapping windows)
a unit neural network processing operation in which data belonging to each of the windows is processed with the same unit RNN to find the probability of the existence of the target in each of the range indices. ([0053] – column vectors r.sub.m[k] of the range map R[l,m] are fed to the neural network 44 as input data)
	
Regarding claim 5,
Meissner teaches:
An apparatus for radar signal processing, the apparatus comprising: ([0025] – FMCW radar system)
a processor, and a memory, wherein the processor, when executing program instructions stored in the memory, is configured to: ([0029] – The overall system is generally controlled by way of a system controller 50 that may likewise be implemented at least partly in the form of software that is executed on a processor)
perform a first Fourier transform ([0047-48]; [0044] – The result of the first Fourier transformation stage is referred to as a range map) on a frequency modulated continuous wave (FMCW) digital radar signal ([0025] – FMCW radar system)  at every pulse repetition interval (PRI) (Fig. 9; [0039] – chirp sequence that comprises M linear chirps; [0046] – calculation of a range Doppler map involves two stages, wherein a plurality of Fourier transformations are calculated in each stage… baseband signal y(t) (cf. FIG. 5) is sampled such that NxM sampled values (samples), that is to say M segments each containing N samples, are obtained for a chirp sequence containing M chirps.)  to generate range data, ([0063] – the corresponding values r.sub.m[k] ofthe range map R[k, m] may also be used as input data) which indicates range-index-specific coefficient values; ([0050] – Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target)
implement a recurrent neural network (RNN) ([0053] – The artificial neural network is trained to detect whether the respective signal segment or some of the samples contained therein are impacted by interference. The result of this detection is a yes/no decision) to determine the probability of the existence of a target in each range index ([0053] – The target detection (functional block 43) may then be performed based on the calculated range Doppler map X[k, l] and taking into consideration the output signal/the output signals from the neural network 44.) on the basis of the range data output at every PRI; ([0053] – in one modified example (not illustrated), the column vectors r.sub.m[k] of the range map R[l,m] are fed to the neural network 44 as input data instead of the signal segments Y.sub.m[ n])
perform a target selection operation ([0052] – subsequent digital signal processing in order to detect radar targets.)  to select a first range indices ([0050] – Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target)  each representing that a target exists based on the probabilities of the existence of the target in the range indices calculated by the RNN, ([0053] – The target detection (functional block 43) may then be performed based on the calculated range Doppler map X[k, l] and taking into consideration the output signal/the output signals from the neural network 44.) wherein the range indices further comprise second range indices each representing that a target does not exist based on the probabilities of the existence of the target; (use of target detection and identification of targets at certain range indices implies that targets are not considered to exist at other range indices)
store range data of the first range indices in which the target exists over a plurality of PRIs; (Fig. 10 – target detection 43)
perform a second Fourier transform on the stored range data of the first range indices, selected by the target selection operation, each representing that the target exists to calculate a speed-index-specific coefficient value, ([0044] – A range Doppler map is for example obtained, as explained in more detail below, by way of a two-stage Fourier transformation; [0049-50] – In a second stage, a second FFT (usually referred to as Doppler FFT) is applied to each of the N rows of the range map R[k, m] (k=O, ... , N-1).)  (lined through limitation corresponds to element not taught by reference) 
calculate and output ranges and speeds ([0050] – Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target, and the column index 1 (on the speed axis) associated with the local maximum represents the speed of the target.)  of selected targets. (Figs. 10, 16 – target detection 43; [0025] – for measuring distances and speeds of objects, which are usually referred to as radar targets; [0003] – detection usually comprises measuring distances and speeds of the detected objects)

Kageme teaches:
wherein the relative velocity calculation is not performed for the second range indices each representing that a target does not exist based on the probabilities of the existence of the target; and (Fig. 9 – target-candidate detection occurs before target-candidate relative-velocity calculation. Therefore, relative-velocity is not calculated for indices where a target-candidate is not detected; [0090-91] – target-candidate detector 22 performs a process, e.g. a CFAR process… thereby detecting a target candidate… target-candidate relative-velocity calculator 23 performs a process of calculating a relative velocity v′ of the target candidate)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kageme’s known technique to Meissner’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Meissner teaches the use of neural networks and two-step Fourier transforms for object presence, range, and speed detections; (2) Kageme teaches a technique of detecting target presence prior to calculating relative-velocity; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with approved efficiency by only calculating the second FFT where a target candidate has been detected; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 7,
Meissner in view of Kageme teaches the invention as claimed and discussed above.
Meissner further teaches:
The apparatus of claim 5, wherein the RNN comprises:
a plurality of unit neural networks, ([0053] – column vectors r.sub.m[k] of the range map R[l,m] are fed to the neural network 44 as input data)
wherein the range data is supplied to the plurality of unit neural networks in units of windows, ([0053] – The input of the artificial neural network 44 thus obtains, as input vector, the N sampled values Ym[O] to y m[N-1] for each received signal segment m… in one modified example… column vectors r.sub.m[k] of the range map R[l,m] are fed to the neural network 44 as input data)
wherein each of the windows is set to include data having a plurality of continuous range indices (Fig. 9; [0047-48] – array Y[n, m] is Fourier-transformed along the fast time axis, and a two-dimensional array Y[n, m] of spectra, referred to as range map, is obtained as a result, wherein each of the M columns of the range map in each case contains N (complex-value) spectral values… associated frequency index k (for example in accordance with equation 4) may be converted into a distance value.) and partially overlap each other. ([0053] – The artificial neural network is trained to detect whether the respective signal segment or some of the samples contained therein are impacted by interference; signal segments and samples contained in the signal segments correspond to overlapping windows)

Regarding claim 9,
Meissner in view of Kageme teaches the invention as claimed and discussed above.
Meissner further teaches:
The method of claim 1, wherein the RNN operation ([0053] – column vectors r.sub.m[k] of the range map R[l,m] are fed to the neural network 44 as input data) is performed subsequent to the first Fourier transform operation, ([0047-48]; [0044] – The result of the first Fourier transformation stage is referred to as a range map) the target selection operation is performed subsequent to the RNN operation, (Fig. 10[0053] – The target detection (functional block 43) may then be performed based on the calculated range Doppler map X[k, l] and taking into consideration the output signal/the output signals from the neural network 44.) (lined through limitation corresponds to element not taught by reference) 

Kageme teaches:
the second Fourier transform operation is performed subsequent to the target selection operation. (Fig. 9 – target-candidate detection occurs before target-candidate relative-velocity calculation. Therefore, relative-velocity is not calculated for indices where a target-candidate is not detected; [0090-91] – target-candidate detector 22 performs a process, e.g. a CFAR process… thereby detecting a target candidate… target-candidate relative-velocity calculator 23 performs a process of calculating a relative velocity v′ of the target candidate)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kageme’s known technique to Meissner’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Meissner teaches the use of neural networks and two-step Fourier transforms for object presence, range, and speed detections; (2) Kageme teaches a technique of detecting target presence prior to calculating relative-velocity; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with approved efficiency; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 10,
Meissner in view of Kageme teaches the invention as claimed and discussed above.
Meissner further teaches:
The method of claim 1, wherein at least some among all the range indices ([0050] – Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target)  are not selected by the target selection operation. ([0053] – The target detection (functional block 43) may then be performed based on the calculated range Doppler map X[k, l] and taking into consideration the output signal/the output signals from the neural network 44; use of target detection and identification of targets at certain range indices implies that targets are not considered to exist at other range indices)

Regarding claim 11,
Meissner in view of Kageme teaches the invention as claimed and discussed above.
Meissner further teaches:
The apparatus of claim 5, wherein the RNN operation ([0053] – column vectors r.sub.m[k] of the range map R[l,m] are fed to the neural network 44 as input data) is performed subsequent to the first Fourier transform operation, ([0047-48]; [0044] – The result of the first Fourier transformation stage is referred to as a range map) the target selection operation is performed subsequent to the RNN operation, (Fig. 10[0053] – The target detection (functional block 43) may then be performed based on the calculated range Doppler map X[k, l] and taking into consideration the output signal/the output signals from the neural network 44.)   (lined through limitation corresponds to element not taught by reference)

Kageme teaches:
and the second Fourier transform operation is performed subsequent to the target selection operation. (Fig. 9 – target-candidate detection occurs before target-candidate relative-velocity calculation. Therefore, relative-velocity is not calculated for indices where a target-candidate is not detected; [0090-91] – target-candidate detector 22 performs a process, e.g. a CFAR process… thereby detecting a target candidate… target-candidate relative-velocity calculator 23 performs a process of calculating a relative velocity v′ of the target candidate)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kageme’s known technique to Meissner’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Meissner teaches the use of neural networks and two-step Fourier transforms for object presence, range, and speed detections; (2) Kageme teaches a technique of detecting target presence prior to calculating relative-velocity; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with approved efficiency; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 12,
Meissner in view of Kageme teaches the invention as claimed and discussed above.
Meissner further teaches:
The apparatus of claim 5, wherein at least some among all the range indices ([0050] – Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target)  are not selected by the target selection operation. ([0053] – The target detection (functional block 43) may then be performed based on the calculated range Doppler map X[k, l] and taking into consideration the output signal/the output signals from the neural network 44; use of target detection and identification of targets at certain range indices implies that targets are not considered to exist at other range indices)

Regarding claim 13,
	Meissner teaches:
A method for radar signal processing, the method comprising: ([0025] – FMCW radar system)
a first Fourier transform operation to perform  a first Fourier transform ([0047-48]; [0044] – The result of the first Fourier transformation stage is referred to as a range map)  on a frequency modulated continuous wave (FMCW) digital radar signal ([0025] – FMCW radar system) at every pulse repetition interval (PRI) (Fig. 9; [0039] – chirp sequence that comprises M linear chirps; [0046] – calculation of a range Doppler map involves two stages, wherein a plurality of Fourier transformations are calculated in each stage… baseband signal y(t) (cf. FIG. 5) is sampled such that NxM sampled values (samples), that is to say M segments each containing N samples, are obtained for a chirp sequence containing M chirps.) to generate range data, ([0063] – the corresponding values r.sub.m[k] ofthe range map R[k, m] may also be used as input data) which indicates range-index-specific coefficient values; ([0050] – Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target)
a recurrent neural network (RNN) processing operation, ([0053] – The artificial neural network is trained to detect whether the respective signal segment or some of the samples contained therein are impacted by interference. The result of this detection is a yes/no decision)  performed subsequent to the first Fourier transform operation, ([0053] – The input of the artificial neural network 44 thus obtains, as input vector, the N sampled values Ym[O] to y m[N-1] for each received signal segment m… in one modified example… column vectors r.sub.m[k] of the range map R[l,m] are fed to the neural network 44 as input data) to determine the probability of the existence of a target in each range index ([0053] – The target detection (functional block 43) may then be performed based on the calculated range Doppler map X[k, l] and taking into consideration the output signal/the output signals from the neural network 44.)  based on the range data output at every PRI; ([0053] – in one modified example (not illustrated), the column vectors r.sub.m[k] of the range map R[l,m] are fed to the neural network 44 as input data instead of the signal segments Y.sub.m[ n])
a target selection operation, ([0052] – subsequent digital signal processing in order to detect radar targets.) performed subsequent to the RNN processing operation, (Fig. 10[0053] – The target detection (functional block 43) may then be performed based on the calculated range Doppler map X[k, l] and taking into consideration the output signal/the output signals from the neural network 44.)  to select first range indices ([0050] – Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target) each representing that a target exists based on the probabilities of the existence of the target in the range indices, ([0053] – The target detection (functional block 43) may then be performed based on the calculated range Doppler map X[k, l] and taking into consideration the output signal/the output signals from the neural network 44.)
a storage operation to store range data of the selected first range indices in which the target exists over a plurality of PRIs; (Fig. 10 – target detection 43 stores range data of target detections as discussed supra)
a second Fourier transform operation, ([0044] – A range Doppler map is for example obtained, as explained in more detail below, by way of a two-stage Fourier transformation; [0049-50] – In a second stage, a second FFT (usually referred to as Doppler FFT) is applied to each of the N rows of the range map R[k, m] (k=O, ... , N-1).)  
an output operation to output ranges and speeds ([0050] – Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target, and the column index 1 (on the speed axis) associated with the local maximum represents the speed of the target.)  of the selected targets. (Figs. 10, 16 – target detection 43; [0025] – for measuring distances and speeds of objects, which are usually referred to as radar targets; [0003] – detection usually comprises measuring distances and speeds of the detected objects)

Kageme teaches:
relative velocity operation performed subsequent to the target selection operation (Fig. 9 – target-candidate detection occurs before target-candidate relative-velocity calculation. Therefore, relative-velocity is not calculated for indices where a target-candidate is not detected; [0090-91] – target-candidate detector 22 performs a process, e.g. a CFAR process… thereby detecting a target candidate… target-candidate relative-velocity calculator 23 performs a process of calculating a relative velocity v′ of the target candidate)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kageme’s known technique to Meissner’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Meissner teaches the use of neural networks and two-step Fourier transforms for object presence, range, and speed detections; (2) Kageme teaches a technique of detecting target presence prior to calculating relative-velocity; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with approved efficiency by only calculating the second FFT where a target candidate has been detected; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 14,
Meissner in view of Kageme teaches the invention as claimed and discussed above.
Meissner further teaches:
The method of claim 13, wherein the range indices ([0050] – Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target) further comprise second range indices each representing that a target does not exist based on the probabilities of the existence of the target, ([0053] – The target detection (functional block 43) may then be performed based on the calculated range Doppler map X[k, l] and taking into consideration the output signal/the output signals from the neural network 44; use of target detection and identification of targets at certain range indices implies that targets are not considered to exist at other range indices)

Kageme teaches:
and wherein the second Fourier transform operation is not performed for the second range indices each representing that a target does not exist based on the probabilities of the existence of the target. (Fig. 9 – target-candidate detection occurs before target-candidate relative-velocity calculation. Therefore, relative-velocity is not calculated for indices where a target-candidate is not detected; [0090-91] – target-candidate detector 22 performs a process, e.g. a CFAR process… thereby detecting a target candidate… target-candidate relative-velocity calculator 23 performs a process of calculating a relative velocity v′ of the target candidate)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kageme’s known technique to Meissner’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Meissner teaches the use of neural networks and two-step Fourier transforms for object presence, range, and speed detections; (2) Kageme teaches a technique of detecting target presence prior to calculating relative-velocity; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with approved efficiency; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIANA CROSS/Examiner, Art Unit 3648                                                                                                                                                                                                        
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648